FILED
                            NOT FOR PUBLICATION                             DEC 23 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DONALD LINAMAN,                                  No. 09-16961

               Petitioner - Appellant,           D.C. No. 3:08-cv-00364-LRH

  v.
                                                 MEMORANDUM *
JACK PALMER; ATTORNEY
GENERAL FOR THE STATE OF
NEVADA,

               Respondents - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                          Submitted December 19, 2011**

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Nevada state prisoner Donald Linaman appeals from the district court’s

judgment dismissing his 28 U.S.C. § 2254 habeas petition as untimely and

unexhausted. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         Linaman contends that the district court erred when it found that his petition

was untimely and unexhausted. The district court did not err when it determined

that the petition was untimely. See 28 U.S.C. § 2244(d); Artuz v. Bennett, 531 U.S.

4, 8 (2000) (a petition is “properly filed” when the petition’s “delivery and

acceptance are in compliance with the applicable laws and rules governing filings”

in that state). Nor did the district court err in concluding that the petition was

unexhausted based on Linaman’s failure to fairly present a federal claim to the

state court. See Peterson v. Lampert, 319 F.3d 1153, 1158 (9th Cir. 2003) (en

banc).

         AFFIRMED.




                                            2                                    09-16961